PER CURIAM.
A jury found defendant guilty of resisting arrest, in violation of § 575.150, RSMo 1994. The trial court sentenced defendant as a prior and persistent offender to four years.
On direct appeal, defendant claims that the evidence was insufficient to demonstrate that he knew the police officers were making an arrest or that he acted with the purpose of preventing them from making the arrest. In addition, he claims error in overruling an objection concerning a statement a police officer heard him make. The evidence was sufficient and we find no error in overruling the objection.
No jurisprudential purpose would be served by a written opinion. The judgment and sentence are affirmed pursuant to Rule 30.25.
Defendant filed a motion and an amended motion to vacate under Rule 29.15. The motion court scheduled an evidentiary hearing, however defendant failed to appear. Thereafter, the motion court entered findings, conclusions, and judgment denying defendant relief.
Although defendant appealed this denial, his brief does not contain any points relating thereto. Therefore, this appeal is deemed abandoned and the motion court’s judgment is affirmed.